FILED
                            NOT FOR PUBLICATION                               OCT 12 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10512

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00895-GMS

  v.
                                                  MEMORANDUM *
EFRAIN CISNEROS-VALDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Efrain Cisneros-Valdez appeals from his guilty-plea conviction and 60-

month sentence for re-entry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Cisneros-Valdez’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. We construe the pro se letter

received on June 4, 2010, as a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to rule on Cisneros-Valdez’s claim of ineffective assistance of

counsel on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th

Cir. 2003).

      We dismiss in light of the valid appeal waiver. See United States v. Nguyen,

235 F.3d 1179, 1182 (9th Cir. 2000).

      Cisneros-Valdez’s request for appointment of new counsel is DENIED.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                      09-10512